Title: William Smith Shaw to Abigail Adams Smith, 14 January 1800
From: Shaw, William Smith
To: Adams, Abigail (daughter of JA and AA)


				
					Brunswick, January 14th, 1800.
				
				I am, my dear, here at General White’s in company with Mrs. and Judge Cushing, Mrs., Miss, and Judge Paterson, &c. I thank you for your letter, and am of course pleased with the dignified majority in the House of Representatives. Be it known, we are not building a dancing room; be it known I have not built an elegant hut. I should not have gratified my feelings relative to you had I not made it comfortable. The carpenters leave it the day after to-morrrow. The sooner of course you pay it a visit, the more agreeable to its builder. You must not permit Mr. Dayton’s description to lead you astray. My hut is water tight; seven feet and one inch high, with two rooms and a kitchen. Rain cannot incommode those who are in it, and cold will not effect you. When you have arranged to move towards me, let me know; I will, of course, meet you at Brunswick, Kingston, Princeton, or Trenton, in proportion to the time I receive your letter pointing out the moment of your departure. I will, on the receipt of it, go to Brunswick; if you are not there, I will proceed on the road until we meet.
				I am my dear, / Your’s affectionately,
				
					W. S. Smith.
				
			